                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION


       MNG 2005, INC.,                             )
                                                   )
                    Plaintiff,                     )
                                                   )
              vs.                                  )         Case No. 4:18-cv-01155-JAR
                                                   )
       PAYMENTECH, LLC, et al.,                    )
                                                   )
                    Defendants.                    )
                                                   )


                                   MEMORANDUM AND ORDER

       This matter is before the Court on Defendant Paymentech, LLC’s Motion for

Reconsideration. (Doc. 68.) Plaintiff MNG 2005, Inc., has filed a memorandum in opposition.

(Doc. 71.) Also pending are Plaintiff’s Motion for Leave to Amend (Doc. 75), and Motion for

Extension of Time (Doc. 79). Defendant has responded to both motions. (Docs. 77, 80.)

                                 Motion for Reconsideration (Doc. 68)

       On August 2, 2019, the Court entered an order granting in part Paymentech’s Motion to

Dismiss. (Doc. 67.) The Court dismissed Counts II and VI against Paymentech but denied its

request to dismiss Count III. (Id.) Paymentech argues that Count III, a claim for conversion,

fails as a matter of law because Plaintiff seeks repayment of a monetary amount rather than a

specific chattel. (Doc. 68.)

       Under Federal Rule of Civil Procedure 54(b), a district court may “exercise its general

discretionary authority to review and revise its interlocutory rulings prior to the entry of final

judgment.” Evans v. Contract Callers, Inc., No. 4:10CV2358 FRB, 2012 WL 234653, at *2

(E.D. Mo. Jan. 25, 2012) (quoting Auto Servs. Co. v. KPMG, LLP, 537 F.3d 853, 856-57 (8th
Cir. 2008)). The Court may amend or reconsider its ruling “to correct any clearly or manifestly

erroneous findings of facts or conclusions of law” but may not do so based on facts or legal

arguments “which could have been, but were not, raised or adduced during the pendency of the

motion of which reconsideration was sought.”         Evans, 2012 WL 234653, at *2 (citations

omitted).

       Paymentech’s argument is well taken and the Court concludes that dismissing Count III

is appropriate. Conversion is not an appropriate vehicle to recoup money except in uncommon

situations where the money represents some specific chattel. See Boswell v. Panera Bread Co.,

91 F. Supp. 3d 1141, 1145 (E.D. Mo. 2015) (“there is no claim for conversion where the

defendant allegedly retained funds”); Capitol Indem. Corp. v. Citizens Nat. Bank of Fort Scott,

N.A., 8 S.W.3d 893, 900 (Mo. Ct. App. 2000) (citation omitted) (“Specific checks, drafts or notes

will support a cause of action for conversion where they can be described or identified as a

specific chattel”)). Put simply, a plaintiff cannot “recast what amounts to a claim for damages

into a claim for conversion.” Boswell, 91 F. Supp. 3d at 1145. That is precisely what Plaintiff

seeks to do in this case.      Accordingly, the Court will grant Paymentech’s Motion for

Reconsideration and will dismiss Count III as against it.

                             Motion for Leave to Amend (Doc. 75)

       Motions to amend pleadings are governed by Rule 15(a) of the Federal Rules of Civil

Procedure. See Lexington Ins. Co. v. S & N Display Fireworks, Inc., 2011 WL 5330744, at *2

(E.D. Mo. Nov. 7, 2011). Under Rule 15(a), leave to amend should be “freely given when

justice so requires.” Fed. R. Civ. P. 15(a)(2). Under this liberal standard, denial of leave to

amend pleadings is appropriate only if “there are compelling reasons such as undue delay, bad

faith or dilatory motive, repeated failure to cure deficiencies by amendments previously allowed,

undue prejudice to the nonmoving party, or futility of the amendment.” Sherman v. Winco
Fireworks, Inc., 532 F. 3d 709, 715 (8th Cir. 2008). “The party opposing the amendment has the

burden of demonstrating the amendment would be unfairly prejudicial.” Nadist, LLC v. Doe Run

Res. Corp., No. 4:06CV969 CDP, 2009 WL 3680533, at *1 (E.D. Mo. Oct. 30, 2009) (citing

Roberson v. Hayti Police Dept., 241 F.3d 992, 995 (8th Cir. 2001)). “Whether to grant a motion

for leave to amend is within the discretion of the Court.” Id. (citing Popoalii v. Correctional

Med. Servs., 512 F.3d 488, 497 (8th Cir. 2008)).

        Defendants’ oppose Plaintiff’s motion on the ground that it fails to sufficiently explain

the new parties, facts, or claims. (Doc. 77.) The Court believes Defendants’ arguments are

better suited for a later filing after Plaintiff has formally amended its complaint. The Court will

therefore grant its leave but will direct Plaintiff to file a new amended complaint in light of the

Court’s dismissal of Count III.

                             Motion for Extension of Time (Doc. 79)

        Upon review and in light of the Court’s ruling on the other motions, the Court will grant

Plaintiff’s extension. Plaintiff shall respond to Defendants’ discovery requests no later than

November 18, 2019.

        Accordingly,

        IT IS HEREBY ORDERED that Paymentech’s Motion for Reconsideration (Doc. 68),

is GRANTED.

        IT IS FURTHER ORDERED that Plaintiff MNG 2005, Inc.’s Motion for Leave to

Amend (Doc. 75), is GRANTED. Plaintiff shall file a new amended complaint that complies

with this order within thirty (30) days of the date of its date.
       IT IS FINALLY ORDERED that Plaintiff’s Motion for Extension of Time (Doc. 79), is

GRANTED. Plaintiff shall respond to Defendants’ discovery requests no later than November

18, 2019.



       Dated this 15th day of October, 2019.



                                               ________________________________
                                               JOHN A. ROSS
                                               UNITED STATES DISTRICT JUDGE
